— Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered April 10, 1991, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of 4 Vi to 9 years, unanimously affirmed.
The evidence was not insufficient (People v Contes, 60 NY2d 620, 621), and the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490, 495). The credibility of the testimony of the undercover officer and the accuracy of his identification of defendant were for the jury to resolve (People v Jenkins, 164 AD2d 770, 770-771, lv denied 76 NY2d 894). The officer’s one minute encounter with defendant provided an adequate opportunity to observe defendant’s appearance (cf, People v Mosley, 112 AD2d 812, affd 67 NY2d 985), and his reliability was assured by the drive-by identification minutes later (see, People v Roberts, 79 NY2d 964, 966). The failure to recover the prerecorded buy money is not dispositive *640(People v Bobbitt, 180 AD2d 489, lv denied 79 NY2d 1046). The issues raised concerning the prosecutor’s summation are not preserved (People v Wright, 172 AD2d 293, 294, lv denied 77 NY2d 1003), and in any event, the remarks were an appropriate response to the defense attack on the credibility of the police witnesses (see, People v Rodriguez, 159 AD2d 356, 357, lv denied 76 NY2d 795) and fair comment on the evidence. Defendant’s challenge to his sentence is not preserved (People v Ingram, 67 NY2d 897, 899; People v Harris, 110 AD2d 660), and in any event, his constitutional arguments have been repeatedly rejected (see, e.g., People v Vasquez, 104 AD2d 1012; People v DiMarco, 149 AD2d 612; People v Pacheco, 73 AD2d 370, affd on other grounds 53 NY2d 663), and recent constitutional jurisprudence does not suggest that departure from these holdings is warranted (see, e.g., Parke v Raley, — US —, 121 L Ed 2d 391, 402; Harmelin v Michigan, 501 US —, —, 111 S Ct 2680, 2701-2702). Concur — Milonas, J. P., Rosenberger, Kupferman, Asch and Kassal, JJ.